.SMITH, J.
.1. concur, in the-view expressed by Mr, Justice WHITING, that, the provisions of the act'of 1905 have never legally been extended, to cover any other or. additional branch of accident or casualty insurance not mentioned therein, and. that the judgment should be reversed. But I do not wish to be understood as concurring in any statement which might seem to imply that the title of an amendatory act in'any way abfects the title of the original act. To speak of amending the title of. the original act appears to me likely to lead to confusion of thought, and possibly to wrong conclusions. .
Briefly stated, if the title of the original act is good as to that act, that title has performed its constitutional function. The only questions which can then arise are as to 'the amendatory act, whether it has a good title, and whether it embraces a subject germane to the subject contained in the original act. The subject of the amendatory act must be expressed in its title. The subject of an amendatory act is the particular thing which is to be added to, or taken from; the original act. If the title to the amendatory act complies with this requirement, the constitutional provision as to title would seem to be fully satisfied. The constitutional rule applies to the title, and the subject, of an amendatory' act to -thfe same extent, and with like effect, as to an original act. It seems to me that some confusion and perhaps some slight conflict appearing in the decisions might be obviated by keeping iii mind the fundamental object of .the constitutional provision, namely, that one subject only shall be contained in an act, whether original or amendatory, and that subject must be expressed in -the title. It, would seem plain that the 'title of-the amendatory act must refer in some way to the original act for. the purpose of identification — not because the Constitution requires any, such reference. The act proposed -to be amended being sufficiently identified in the title of the amendatory act, the only things necessary.are that the subject of the proposed amendment be expressed in the title of the amendatory act, and that such subject be germane to the subject contained in the original act.
. A full discussion of the question and an examination and comparison of the decisions construing similar constitutional provisions is not necessary for the purposes in view at this timei
POBLEY, J. I concur in the above.